Citation Nr: 1415809	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  11-15 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether the Veteran is competent for the purpose of receipt of direct payment of Department of Veterans Affairs (VA) disability compensation benefits.


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to November 1982.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran lacks the mental capacity to manage his own affairs.


CONCLUSION OF LAW

The Veteran is not competent to handle the disbursement of VA funds.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.353(a) (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A mentally incompetent person is one who, because of injury or disease, lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.535(a).  Generally, a recipient of VA compensation or other benefits is presumed competent.  38 C.F.R. § 3.353(d).  

The Board has reviewed the evidence of record and concludes that the Veteran is not competent to handle the disbursement of his VA benefits.  In so finding, the Board acknowledges the presumption in favor of competency; however, despite his desire to be declared competent, the evidence of record supports a finding of incompetency.  

The weight of medical evidence weighs against a finding that the Veteran is competent for VA purposes.  Specifically, he was hospitalized in September 2009 for stabilization of psychotic symptoms.  A Global Assessment of Functioning (GAF) score of 20 was assigned at admission.  The GAF is a scale reflecting the subject's psychological, social, and occupational functioning.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 11-20 is indicative of some danger of hurting self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally failing to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  

During hospitalization, the Veteran's longstanding diagnosis of paranoid schizophrenia was confirmed, along with diagnoses of alcohol, nicotine, and cocaine dependence.  According to hospitalization records, he appeared to be responding to internal stimuli at times but noncompliance with medication and delusions regarding space aliens were also reported.  Though he showed some improvement in cognition and thought processes upon resumption of his medication, he was found to be incompetent by hospital staff.  In October 2009, a VA social worker suggested that the Veteran's competency be reviewed, as he had a history of mismanaging his funds and was possibly being taken advantage of by some of his relatives.  

The Veteran was again hospitalized in December 2009.  He reported suicidal ideation and auditory hallucinations.  His presentation was described as disorganized and psychotic at admission by examiners.  In January 2010, he was found to be incompetent and a fiduciary was appointed for his VA benefits. 
He again required hospitalization in June and July 2010 for treatment of exacerbation of his psychiatric symptoms.  Symptoms included possible suicidal ideation and auditory hallucinations.  He reported forgetting to take his medication on occasion.  His thought processes were noted to be disorganized, with looseness of association, and he reported occasionally having visual hallucinations of unidentified "figures."  

Along with his inpatient treatment, the Veteran has also received VA outpatient treatment for schizophrenia.  He has consistently reported auditory hallucinations and displayed disorganized thought processes.  He has also demonstrated poor compliance with medication usage and missed several appointments to receive or renew anti-psychotic medication.  In November 2011, he requested a VA examiner provide him a letter stating that he was competent to manage his VA financial benefits, but the examiner declined to do so.  The examiner stated it was in the Veteran's "best interest to continue to have a court-appointed fiduciary."  

Most recently, the Veteran was afforded a VA psychiatric examination in December 2013.  The examiner, a VA psychologist, both examined the Veteran and reviewed his medical history as found within the claims file.  After evaluation, the examiner opined that the Veteran "lacks the capacity to manage his financial affairs."  This opinion was based on the Veteran's borderline intellect and low capacity for managing money as measured by independent living tests.  

In support of his claim of competency, the Veteran has asserted that he has managed his financial benefits for over 20 years without difficulty, and has family to assist him in that regard.  

Upon review of the evidence, the Board finds that there is clear and convincing evidence that the Veteran is unable to manage his own affairs, including disbursement of funds without limitation, and that the presumption of competency is overcome.  The opinions of the December 2013 VA examiner, as well as those of prior VA health care providers, are convincing and leave no doubt that the Veteran is incompetent to manage his own affairs. 

Specifically, the record shows that the Veteran is 100 percent service-connected for schizophrenia and experiences disorganized thought processes, frequent auditory hallucinations, and occasional visual hallucinations.  The 100 percent (total) rating has been in effect for over 25 years, since December 1986.  Moreover, while he has on occasion been able to converse with VA personnel in coherent manner, he also has a history of poor compliance with medication usage, resulting in recurrent psychotic episodes and resulting hospitalizations.  

Most importantly, no physician has found the Veteran competent for VA purposes or otherwise indicated that guardianship should be terminated.  A VA social worker suggested the initiation of incompetency proceedings in October 2009, and a VA psychologist declined in November 2011 to draft a letter, per the Veteran's request, declaring him competent.  Incompetency was again confirmed upon the most recent VA examination, dated in December 2013.  

Aside from the Veteran's own contentions, the only other evidence in favor of a finding of competency is the statement of G.H., the Veteran's relative, on the June 2011 VA Form 9.  G.H. stated that the Veteran was competent to handle his funds but, if VA found otherwise, she wished to be appointed his fiduciary.  

The Board has considered the contentions of the Veteran and G.H. with regard to restoration of a determination of competency.  However, the Board finds that their lay statements are clearly outweighed by the clear and convincing opinions of the various VA medical care providers who have examined and treated him from 2009 to the present, and that such conclusions are not contradicted by any other medical evidence of record.  

In light of the foregoing, the Board finds that the preponderance of the evidence clearly shows that the Veteran is not competent for the purpose of handling the disbursement of his VA benefits.  Therefore, the appeal is denied.   

Finally, VA has duties to notify and assist claimants in substantiating a claim for VA benefits; however, these notice and assistance provisions do not apply to competency determinations because the applicant for restoration of competency is not seeking benefits under Chapter 51, but, rather, is seeking a decision regarding how his or her benefits will be distributed under Chapter 55.  Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  Consequently, no further discussion is needed regarding the duties to notify and assist in this case.


ORDER

Restoration of competency status for VA benefit purposes is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


